                    Case 1:19-cr-02072-MV Document 33 Filed 12/02/19 Page 1 of 1
 PS8
 (8/88)
                               UNITED STATES DISTRICT COURT
                                                            for
                                                 NEW MEXICO

 U.S.A. vs Tavis Washburn                                           Docket No.   1:   19CR02072-00 I -MV




                                 Petition for Action on Conditions of Pretrial Release

 COMES NOW Anthony L. Carter PRETRIAL SERVICES OFFICER presenting an official report upon the
 conduct of Tavis Washburn who was placed under pretrial release supervision by the Honorable Jerry H. Ritter
 United States Magistrate Judge, sitting in the court at Albuquerque, New Mexico, on November 13, 2018, with
 conditions which included the followins'

1.   (6XaXbXc): The defendant is placed in the custody of the La Pasada Halfway House, who agrees to supervise the
     defendant, use every effort to assure the defendant's appearance at all court proceedings, and noti$ the court
     immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

2.   (7)(i): The defendant must maintain residence at a halfway house or community corrections center, as the pretrial
     services office or supervising officer considers necessary.

3.   (7)(l): The defendant must not use alcohol at all

   RESPBCTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:
On December 1, 2019, the defendant submitted three breath alcohol content tests that revealed positive results. The
defendant blew a.148 and after a ten-minute depravation period the defendant blew a.168. The third test resulted
in a breath alcohol content of .159. On December2,2019, the defendant submitted a breath alcohol content test
that revealed positive results. The defendant blew a .297 , The La Pasada Halfway House Program Director advised
they are no longer willing to serve as the defendant's third-party custodian. The La Pasada Halfway House
Program Director contacted the United States Probation office and advised that the defendant had absconded from
the facility on Decemb er 2, 2019.

PRAYING THAT THE COURT WILL ORDER A WARRANT FOR THE DEFENDANT'S ARREST

                                                         I declare under penalty of perjury that the foregoing is true and
                                                         correct.

                                                         Executed on: December 2,2019




                                                                    Anthony L. Carter
                                                                    United States Probation Officer

                                                                    Place; Albuquerque, New Mexico
